 



EXHIBIT 10.1
SMITH INTERNATIONAL, INC.
EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(Effective as of January 1, 2006)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II ADMINISTRATION
    5  
 
       
ARTICLE III ELIGIBILITY
    6  
 
       
ARTICLE IV ESTABLISHMENT OF INCENTIVE COMPENSATION TARGETS
    6  
4.1 Incentive Compensation Award Target
    6  
4.2 Reduction of Incentive Compensation
    6  
 
       
ARTICLE V DETERMINATION OF GOALS FOR INCENTIVE COMPENSATION
    6  
5.1 Establishment of Performance Goals
    6  
5.2 Determination.
    6  
5.3 Committee Discretion.
    7  
 
       
ARTICLE VI PAYMENT OF INCENTIVE COMPENSATION
    7  
6.1 Form and Time of Payment
    7  
6.2 Forfeiture Upon Termination Prior to Date of Payment
    7  
6.3 Pro Rata Payment for Involuntary Termination without Cause, Death,
Disability, or Retirement
    7  
6.4 Payment Upon Change in Control
    7  
 
       
ARTICLE VII PERFORMANCE CRITERIA
    7  
 
       
ARTICLE VIII MISCELLANEOUS PROVISIONS
    8  
8.1 Non-Assignability
    8  
8.2 No Right to Continue in Employment
    8  
8.3 Indemnification of Committee Members
    8  
8.4 No Plan Funding
    9  
8.5 Governing Law
    9  
8.6 Binding Effect
    9  
8.7 Construction of Plan
    9  
8.8 Integrated Plan
    9  
8.9 Compliance with Code Section 409A
    9  
 
       
ARTICLE IX AMENDMENT OR DISCONTINUANCE
    9  
 
       
ARTICLE X EFFECT OF THE PLAN
    9  
 
       
ARTICLE XI TERM
    9  

 



--------------------------------------------------------------------------------



 



SMITH INTERNATIONAL, INC.
EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN
(Effective as of January 1, 2006)
Purpose
     The purpose of the Smith International, Inc. Executive Officer Annual
Incentive Plan (the “Plan”) is to advance the interests of Smith International,
Inc., a Delaware Corporation, (the “Company”) and its shareholders by providing
designated officers with incentive compensation that is correlated with the
achievement of specified performance goals. The Plan is intended to provide
annual incentive compensation, primarily to Executives who are considered to be
“covered employees” within the meaning of Section 162(m)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”), that is considered
“performance-based compensation” under Code Section 162(m) and thus not subject
to the annual compensation deduction limit under Section 162(m).
ARTICLE I
DEFINITIONS
     For purposes of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
     1.1 “Base Salary” means the regular, annual, base salary payable by the
Employer for a Performance Period to a Participant for services rendered,
including salary a Participant could have received in lieu of (a) contributions
made on such Participant’s behalf to a retirement plan that is qualified under
Code Section 401(a) or to a cafeteria plan under Code Section 125 and (b)
deferrals of compensation made at the Participant’s election pursuant to a plan
or arrangement of the Employer, but excluding Incentive Compensation payable
under the Plan, income derived from stock options, restricted stock awards,
fringe benefits, and any bonuses, incentive compensation, special awards or
other extraordinary remuneration. The Committee shall stipulate a Participant’s
Base Salary for purposes of computing Incentive Compensation awarded under the
Plan to the Participant.
     1.2 “Beneficiary” means the beneficiary or beneficiaries designated to
receive any amounts payable under the Plan pursuant to Section 8.3 upon the
Participant’s death.
     1.3 “Board” means the Board of Directors of the Company.
     1.4 “Business Unit” means any operating or administrative unit of the
Employer which is identified and designated by the Committee, in its discretion,
as a separate business unit.
     1.5 “Business Unit Performance Goal” means (a) the selected Performance
Criteria and (b) the objective goals established relative to such Performance
Criteria, as determined in the discretion of the Committee for any Performance
Period of a Business Unit.
     1.6 “Cause” when used in connection with the termination of a Participant’s
Employment, shall mean the termination of the Participant’s Employment by the
Company or any Subsidiary by reason of (a) the conviction of the Participant by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony; (b) the proven commission by the
Participant of a material act of fraud upon the Company or any Subsidiary, or
any customer or supplier thereof; (c) the misappropriation of any funds or
property of the Company or any Subsidiary, or any customer or supplier thereof;
(d) the willful and continued failure by the Participant to perform the material
duties assigned to him that is not cured to the reasonable satisfaction of the
Company within 30 days after written notice of such failure is provided to
Participant by the Board or CEO (or by another officer of the Company or a
Subsidiary who has been designated by the Board or CEO for such purpose);
(e) the knowing engagement by the Participant in any direct and material
conflict of interest with the Company or any Subsidiary without compliance with
the Company’s or Subsidiary’s conflict of interest policy, if any, then in
effect; or (f) the knowing engagement by the Participant, without the written
approval of the Board or CEO, in any material activity which competes with the
business of the Company or any Subsidiary or which would result in a material
injury to the business, reputation or goodwill of the Company or any Subsidiary.
     1.7 “Change in Control” means the occurrence of any one or more of the
following events:

- 2 -



--------------------------------------------------------------------------------



 



(a) The acquisition by any individual, entity or group (a “Person”) (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company or any Subsidiary, (ii) any acquisition by the Company or any Subsidiary
or by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (iii) any acquisition by any corporation
pursuant to a reorganization, merger, consolidation or similar business
combination involving the Company (a “Merger”), if, following such Merger, the
conditions described in Section 1.6(c) (below) are satisfied;
(b) Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
(c) Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than sixty percent
(60%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Stock
and Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
            shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination;
(d) The adoption of any plan or proposal for the liquidation or dissolution of
the Company; or
(e) Any other event that a majority of the Board, in its sole discretion,
determines to constitute a Change in Control hereunder.
Notwithstanding the foregoing provisions of this Section 1.6, to the extent that
any payment or acceleration hereunder is subject to Code Section 409A as
deferred compensation, the term Change in Control shall have the meaning set
forth in Code Section 409A(2)(A) as incorporated herein by this reference, but
only to the extent inconsistent with the foregoing definition of Change in
Control for this particular purpose as determined by the Committee.

- 3 -



--------------------------------------------------------------------------------



 



     1.8 “Code” means the Internal Revenue Code of 1986, as amended. References
herein to any Section of the Code shall also refer to any successor provision
thereof, and the regulations and other authority issued thereunder by the
appropriate governmental authority.
     1.9 “Committee” means the Compensation and Benefits Committee of the Board.
The Committee shall be comprised solely of two (2) or more non-Employee members
of the Board who qualify to administer the Plan as “disinterested directors”
under Rule 16b-3 of the Exchange Act, and as “outside directors” under Code
Section 162(m).
     1.10 “Company” means Smith International, Inc., a Delaware corporation, or
its successor in interest.
     1.11 “Company Performance Goal” means (a) the selected Performance Criteria
and (b) the objective goals established relative to such Performance Criteria,
as determined by the Committee for any Performance Period of the Company.
     1.12 “Disability” means, as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Participant that
would entitle Participant to payment of disability income payments under the
Company’s long-term disability insurance policy or plan for employees, as then
effective, if any; or in the event that the Participant is not covered, for
whatever reason, under the Company’s long-term disability insurance policy or
plan, “Disability” means a permanent, and total disability as defined in
Section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the
Participant must submit to any reasonable examination(s) required by such
physician upon request in order to render an opinion regarding whether there is
a Disability.
     1.13 “Effective Date” means January 1, 2006, the initial effective date of
the Plan.
     1.14 “Employee” means an individual who is employed by and is on the
payroll of the Company or a Subsidiary, and whose wages are reported on an IRS
Form W-2 subject to FICA withholding.
     1.15 “Employer” means the Company and any Subsidiary.
     1.16 “Employment” means that the individual is employed as an Employee. In
this regard, neither the transfer of a Participant from Employment by the
Company to Employment by any Subsidiary, nor the transfer of a Participant from
Employment by any Subsidiary to Employment by the Company, shall be deemed to be
a termination of the Participant’s Employment. Moreover, the Participant’s
Employment shall not be deemed to have been terminated because of an approved
leave of absence from active Employment on account of temporary illness,
authorized vacation or granted for reasons of professional advancement,
education, or health, or during any period required to be treated as a leave of
absence by virtue of any applicable statute, personnel policy or written
agreement. All determinations regarding Employment, and any termination of
Employment hereunder, shall be made by the Committee.
     1.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     1.18 “Executive” means an officer of the Company, a Subsidiary or a
Business Unit.
     1.19 “Incentive Compensation” means the compensation approved by the
Committee to be awarded to a Participant for any Performance Period under the
Plan.
     1.20 “Participant” means an Executive who is selected by the Committee to
participate in the Plan pursuant to Article III for any Performance Period.
     1.21 “Performance Criteria” means the business criteria that are specified
by the Committee pursuant to Article VII.
     1.22 “Performance Goal” means a Business Unit Performance Goal or a Company
Performance Goal, whichever is applicable.
     1.23 “Performance Period” means the Company’s fiscal year or such other
period selected by the Committee for the award of Incentive Compensation.

- 4 -



--------------------------------------------------------------------------------



 



     1.24 “Plan” means the Smith International, Inc. Executive Officer Annual
Incentive Plan, as it may be amended from time to time.
     1.25 “Retirement” means the voluntary termination of Employment by an
Employee constituting retirement for age (a) on any date after the Employee
attains the normal retirement age of 65 years, or (b) an earlier retirement date
as expressly agreed to by the Committee prior to the Employee’s termination of
Employment.
     1.26 “Subsidiary” means any corporation (whether now or hereafter existing)
which constitutes a “subsidiary” of the Company, as defined in Code
Section 424(f), and any limited liability company, partnership, joint venture,
or other entity in which the Company controls more than fifty percent (50%) of
its voting power or equity interests.
ARTICLE II
ADMINISTRATION
     Subject to the terms and conditions of this Article II, the Plan shall be
administered by the Committee. The Committee shall have the power, in its
discretion, to take such actions as may be necessary to carry out the provisions
of the Plan and the authority to control and manage the operation and
administration of the Plan. In order to effectuate the purposes of the Plan, the
Committee shall have the discretionary power and authority to construe and
interpret the Plan, to supply any omissions therein, to reconcile and correct
any errors or inconsistencies, to decide any questions in the administration and
application of the Plan, and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan. All such actions or
determinations made by the Committee, and the application of rules and
regulations to a particular case or issue by the Committee, in good faith, shall
not be subject to review by anyone, but shall be final, binding and conclusive
on all persons ever interested hereunder.
     In construing the Plan and in exercising its power under provisions
requiring the Committee’s approval, the Committee shall attempt to ascertain the
purpose of the provisions in question, and when the purpose is known or
reasonably ascertainable, the purpose shall be given effect to the extent
feasible as determined by the Committee. Likewise, the Committee is authorized
to determine all questions with respect to the individual rights of all
Participants under the Plan, including, but not limited to, all issues with
respect to eligibility. The Committee shall have all powers necessary or
appropriate to accomplish its duties under the Plan including, but not limited
to, the power and duty to:

  (a)   designate the Executives who are eligible to participate in the Plan as
Participants;     (b)   maintain records of all Plan transactions and other data
in the manner necessary for proper administration of the Plan;     (c)   adopt
rules of procedure and regulations necessary for the proper and efficient
administration of the Plan, provided the rules and regulations are not
inconsistent with the terms of the Plan as set out herein;     (d)   enforce the
terms of the Plan and the rules and regulations it adopts;     (e)   review
claims and render decisions on claims for benefits under the Plan;     (f)  
furnish the Company or the Participants, upon request, with information that the
Company or the Participants may require for tax or other purposes;     (g)  
employ agents, attorneys, accountants or other persons (who also may be employed
by or represent the Company) for such purposes as the Committee deems necessary
or desirable in connection with its duties hereunder; and     (h)   perform any
other acts necessary or appropriate for the proper management and administration
of the Plan.

- 5 -



--------------------------------------------------------------------------------



 



     The Committee may delegate to designated officers or other employees of the
Company any of its administrative duties under the Plan pursuant to such
conditions or limitations as the Committee may establish from time to time by
directive or practice; provided, however, the Committee cannot delegate to any
other person or entity the power, authority or duty to (i) award Incentive
Compensation under the Plan or (ii) to take any action which would contravene
the requirements of Code Section 162(m) or the Sarbanes-Oxley Act of 2002.
ARTICLE III
ELIGIBILITY
     For each Performance Period, the Committee shall select the particular
Executives of the Employers to whom Incentive Compensation may be awarded under
the Plan for such Performance Period. Executives who participate in the Plan may
also participate in other incentive or benefit plans maintained by an Employer.
ARTICLE IV
ESTABLISHMENT OF INCENTIVE COMPENSATION TARGETS
     4.1 Incentive Compensation Award Target. For each award of Incentive
Compensation for a Performance Period, the Committee will establish the level or
levels of targeted Incentive Compensation for each Participant within the first
ninety (90) days of the Performance Period (or within such shorter deadline as
may apply under Code Section 162(m) if the Performance Period is less than
12 months). The Incentive Compensation targets for each Participant that are
established by the Committee will be expressed as a percentage of such
Participant’s Base Salary; provided, however, in no event will a Participant’s
Incentive Compensation exceed five million dollars ($5,000,000) for any single
Performance Period. The actual payment of a Participant’s Incentive Compensation
may be reduced or eliminated by the Committee pursuant to Section 4.2.
     4.2 Reduction of Incentive Compensation. The Incentive Compensation for any
Participant may be reduced or eliminated by the Committee, in its sole
discretion, prior to payment. Under no circumstances may the amount of any
Incentive Compensation awarded to any Participant for a specified Performance
Period be increased by the Committee without requisite shareholder approval to
the extent required by Code Section 162(m).
     Once the Committee has determined the amount of a Participant’s Incentive
Compensation pursuant to this Article IV for a Performance Period, and upon
certification required under Section 6.1, the Committee shall approve the
Participant’s Incentive Compensation award pursuant to such procedures as the
Committee may adopt under Article II.
ARTICLE V
DETERMINATION OF GOALS FOR INCENTIVE COMPENSATION
     5.1 Establishment of Performance Goals. For each Performance Period for
which the Committee determines to establish potential Incentive Compensation
awards for one or more Participants, the Committee, within the first ninety
(90) days of such Performance Period (or within such shorter deadline as may
apply under Code Section 162(m) if the Performance Period is less than
12 months), will set forth in writing all of the terms and conditions of such
Incentive Compensation awards, including: (a) the Performance Goals for the
Performance Period, including the Performance Criteria and the objective goals
established relative to such Performance Criteria, which may include a
threshold, minimum and maximum level of achievement, and the relative weighting
of each Performance Goal in determining the Participant’s actual Incentive
Compensation; provided, however, the outcome of such Performance Goals must be
substantially uncertain at the time they are established by the Committee; and
(b) with respect to each Participant, the maximum percentage of his Incentive
Compensation payable upon attaining each level of achievement of the Performance
Goals. Notwithstanding any provision herein to the contrary, the Committee may,
in its discretion pursuant to Section 4.2, reduce or eliminate a Participant’s
Incentive Compensation that can be earned for a Performance Period based on its
assessment of the Participant’s individual performance for the Performance
Period.
     5.2 Determination. Within a reasonable period of time after the end of each
Performance Period, the Committee shall determine the extent to which the
Performance Goals assigned to each Participant were achieved for the Performance
Period, and based solely on such achievement, shall approve the calculation of
the Participant’s actual Incentive Compensation award. No Incentive Compensation
is payable hereunder unless at least the designated threshold level or levels
for such Performance Goals have been achieved, as determined by the Committee.

- 6 -



--------------------------------------------------------------------------------



 



     5.3 Committee Discretion. The Committee shall have sole discretion to
approve the amount of Incentive Compensation, if any, to be paid to each
Participant for a Performance Period, but shall have no discretion to approve an
amount of Incentive Compensation to be paid under the Plan that is in excess of
the pre-established Incentive Compensation maximum target for the applicable
Performance Period.
ARTICLE VI
PAYMENT OF INCENTIVE COMPENSATION
     6.1 Form and Time of Payment. Subject to Sections 6.2 and 6.3, a
Participant’s Incentive Compensation for each Performance Period, if any, shall
be paid in a cash lump sum (net of applicable tax and other required
withholdings) as soon as practicable after (a) the results for such Performance
Period have been finalized and (b) the Committee has certified, in writing, that
the applicable Performance Goals have been satisfied for the Performance Period.
The Incentive Compensation shall be paid under the Plan within two and one-half
(21/2) months after the end of the calendar year in which such Incentive
Compensation is earned by the Participant.
     6.2 Forfeiture Upon Termination Prior to End of Performance Period. If a
Participant’s Employment terminates for any reason other than involuntary
termination without Cause, death, Disability, or Retirement prior to the end of
a Performance Period, then such Participant shall immediately forfeit and
relinquish any and all rights and claims to receive any Incentive Compensation
hereunder for such Performance Period. If a Participant’s Employment terminates
for any reason except for Cause after the end of a Performance Period but prior
to the date of actual payment pursuant to Section 6.1, then such Participant
shall be entitled to the Incentive Compensation payment.
     6.3 Pro Rata Payment for Involuntary Termination without Cause, Death,
Disability, or Retirement. If during a Performance Period a Participant’s
Employment is terminated by reason of involuntary termination without Cause,
death, Disability, or Retirement, such Participant shall be eligible to receive
a pro-rata portion of the Incentive Compensation that would have been payable if
such Participant had remained employed for the full Performance Period that is
based, to the extent determined by the Committee, on achievement of the
applicable Performance Goals that were set for the Participant to the date of
his termination of Employment. Such Incentive Compensation shall be paid at the
time and in the manner described in Section 6.1.
ARTICLE VII
PERFORMANCE CRITERIA
     As determined by the Committee, Incentive Compensation payable under the
Plan is subject to the performance objectives relating to one or more of the
following Performance Criteria, within the meaning of Code Section 162(m), in
order to qualify for the performance-based compensation exception under Code
Section 162(m):

  (a)   profits (including, but not limited to, profit growth, net operating
profit or economic profit);     (b)   profit-related return ratios;     (c)  
return measures (including, but not limited to, return on assets, capital,
equity, investment or sales);     (d)   cash flow (including, but not limited
to, operating cash flow, free cash flow or cash flow return on capital or
investments);     (e)   earnings (including, but not limited to, total
shareholder return, earnings per share or earnings before or after taxes);    
(f)   net sales growth;     (g)   net earnings or income (before or after taxes,
interest, depreciation and/or amortization);     (h)   gross, operating or net
profit margins;

- 7 -



--------------------------------------------------------------------------------



 



  (i)   productivity ratios;     (j)   share price (including, but not limited
to, growth measures and total shareholder return);     (k)   turnover of assets,
capital, or inventory;     (l)   expense targets;     (m)   margins;     (n)  
measures of health, safety or environment;     (o)   operating efficiency;    
(p)   customer service or satisfaction;     (q)   market share;     (r)   credit
quality; and     (s)   working capital targets.

     Performance Criteria may be stated in absolute terms or relative to
comparison companies or indices to be achieved during a Performance Period.
     The Committee shall establish one or more Performance Criteria for each
award of Incentive Compensation to a Participant. In establishing the
Performance Criteria for each award of Incentive Compensation, the Committee may
provide that the effect of specified extraordinary or unusual events will be
included or excluded (including, but not limited to, all items of gain, loss or
expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of business or related to a
change in accounting principle, all as determined in accordance with standards
set by Opinion No. 30 of the Accounting Principles Board (APB Opinion 30) or
other authoritative financial accounting standards). The terms of the stated
Performance Criteria for each applicable award of Incentive Compensation must
preclude the Committee’s discretion to increase the amount payable to any
Participant that would otherwise be due upon attainment of the Performance
Criteria. The Performance Criteria specified need not be applicable to all
awards of Incentive Compensation, and may be particular or unique to an
individual Participant’s function, duties or Business Unit.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.1 Non-Assignability. A Participant cannot alienate, assign, pledge,
encumber, transfer, sell or otherwise dispose of any rights or benefits under
the Plan prior to the actual receipt thereof; and any attempt to alienate,
assign, pledge, sell, transfer or assign prior to such receipt, or any levy,
attachment, execution or similar process upon any such rights or benefits, shall
be null and void.
     8.2 No Right to Continue in Employment. Nothing in the Plan confers upon
any Employee the right to continue in Employment, or interferes with or
restricts in any way the right of the Employer to discharge any Employee at any
time (subject to any contract rights of such Employee).
     8.3 Indemnification of Committee Members. Each person who is or was a
member of the Committee shall be indemnified by the Company against and from any
damage, loss, liability, cost and expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit, or
proceeding to which he is or may be a party, or in which he may be involved, by
reason of any action taken or failure to act under the Plan, except for any such
act or omission constituting willful misconduct or gross negligence. Each such
person shall be indemnified by the Company for all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be

- 8 -



--------------------------------------------------------------------------------



 



exclusive of any other rights of indemnification to which such persons may be
entitled from the Company, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.
     8.4 No Plan Funding. The Plan shall at all times be entirely unfunded and
no provision shall be made with respect to segregating any assets of any
Employer for payment of any amounts due hereunder. No Participant, Beneficiary,
or other person or entity shall have any interest in any particular assets of an
Employer by reason of the right to receive any Incentive Compensation under the
Plan until such payment is actually received by such person. Participants and
Beneficiaries shall have only the rights of general unsecured creditors of the
Company.
     8.5 Governing Law. The Plan shall be construed in accordance with the laws
of the State of Texas without regard to its conflicts of law provisions.
     8.6 Binding Effect. The Plan shall be binding upon and inure to the benefit
of the Employer and its successors and assigns, and the Participants and their
Beneficiaries, heirs, and personal representatives.
     8.7 Construction of Plan. The captions used in the Plan are for convenience
of reference only and shall not be construed in interpreting the Plan. Whenever
the context so requires, the masculine shall include the feminine and neuter,
and the singular shall also include the plural, and conversely.
     8.8 Integrated Plan. The Plan constitutes the final and complete expression
of agreement among the parties hereto with respect to the subject matter hereof.
     8.9 Compliance with Code Section 409A. The Plan is not intended to provide
for the payment of any nonqualified deferred compensation that is subject to
Code Section 409A. However, to the extent that any payment under the Plan is
determined by the Committee to be nonqualified deferred compensation subject to
Section 409A, the Plan is intended to comply with Section 409A. If any provision
herein results in the imposition of an excise tax on any Participant or
Beneficiary under Section 409A, such provision will be reformed to the extent
necessary to avoid such imposition as the Committee determines is appropriate to
comply with Section 409A.
ARTICLE IX
AMENDMENT OR DISCONTINUANCE
     The Committee may at any time, and from time to time, without the consent
of any Participant, amend, revise, suspend, or discontinue the Plan, in whole or
in part, subject to any shareholder approval required by law; provided, however,
the Committee may not amend the Plan to change the method for determining
Incentive Compensation or the Performance Goals under Articles IV and V without
the approval of the majority of votes cast by the shareholders of the Company in
a separate vote to the extent required by Code Section 162(m).
ARTICLE X
EFFECT OF THE PLAN
     Neither the adoption of the Plan, nor any action of the Board or the
Committee hereunder, shall be deemed to give any Participant any right to be
granted Incentive Compensation hereunder. In addition, nothing contained in the
Plan, and no action taken pursuant to its provisions, shall be construed to
(a) give any Participant any right to any compensation, except as expressly
provided herein; (b) be evidence of any agreement, contract or understanding,
express or implied, that any Employer will employ a Participant in any
particular position or for any particular duration; (c) give any Participant any
right, title, or interest whatsoever in, or to, any assets or investments which
the Employee may make to aid it in meeting its obligations hereunder; (d) create
a trust or fund of any kind; or (e) create any type of fiduciary relationship
between an Employer and a Participant or any other person.
ARTICLE XI
TERM
     The Plan shall be effective as of January 1, 2006, contingent upon its
approval by the Company’s shareholders in a manner consistent with the
shareholder approval requirements of Code Section 162(m).
[Signature page follows]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Company has caused this Plan to be duly executed in
its name and on its behalf by its duly authorized officer, on this _28th___day
of April, 2006, to be effective as of January 1, 2006.

                  ATTEST:       SMITH INTERNATIONAL, INC.
 
               
By:
  /s/ PAMELA L. KUNKEMOELLER       By:   /s/ RICHARD E. CHANDLER, JR.
 
               
Name:
  Pamela L. Kunkemoeller       Name:   Richard E. Chandler, Jr.
 
               
Title:
  Senior Corporate Counsel       Title:   Senior Vice President, General Counsel
 
     and Assistant Secretary              and Secretary
 
               
Date:
  April 28, 2006       Date:   April 28, 2006

- 10 -